 

Exhibit 10.2

 

Execution Version

 

 



SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated as of November 10,
2017, by and among TheStreet, Inc., a Delaware corporation (the “Company”), and
each of those entities (each an “Investor” and collectively the “Investors”)
listed on the Schedule of Investors attached as Exhibit A (the “Schedule of
Investors”).

 

Recitals

 

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the 1933 Act (as defined herein) and Rule 506 of
Regulation D as promulgated by the U.S. Securities and Exchange Commission (the
“SEC”) thereunder;

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, an aggregate of $7,849,999.30 (the “Purchase Price”) of the Company’s
shares (the “Shares”) of common stock, par value $0.01 per share (the “Common
Stock”), at a purchase price of $1.10 per Share (the “Per Share Price”);

 

WHEREAS, contemporaneous with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights under the 1933 Act and
the rules and regulations promulgated thereunder, and applicable state
securities laws;

 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, the Company proposes to enter into an exchange agreement (the “TCV
Agreement”) with entities affiliated with Technology Crossover Ventures
(collectively, “TCV”), pursuant to which TCV will exchange all of the shares of
the Company’s Series B convertible preferred stock held by TCV in exchange for
an aggregate of (i) 6,000,000 newly issued shares of Common Stock (the “TCV
Shares”) and (ii) an amount in cash equal to $20,000,000 (such exchange and
related transactions, the “TCV Exchange”);

 

WHEREAS, the consummation of the transactions contemplated hereby shall occur
concurrently with, and be conditioned on, the consummation of such TCV Exchange.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.            Definitions. In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 



 

 

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Agent” means Lake Street Capital Markets, LLC.

 

“Business Day” means any day, other than a Saturday or Sunday or other day, on
which banks in the City of New York are authorized or required by law or
executive order to remain closed.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.

 

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

 

“Insolvent” means, with respect to any Person, (i) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total indebtedness, (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 

“Intellectual Property Rights” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 



2

 

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
properties, liabilities, operations, results of operations, condition (financial
or otherwise), business, or prospects of the Company and its Significant
Subsidiaries, individually or taken as a whole, (ii) the transactions
contemplated hereby or the other Transaction Documents or (iii) the ability or
authority of the Company to perform its obligations under the Transaction
Documents.

 

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Significant Subsidiaries,
individually or taken as a whole, including those that have been filed or were
required to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Nasdaq” means The Nasdaq Capital Market.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

 

“SEC Filings” has the meaning set forth in Section 4.6.

 

“Significant Subsidiary” means each of Bankers Financial Products Corporation
(d/b/a RateWatch), The Deal, LLC and Management Diagnostics Limited (d/b/a
BoardEx).

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

 

2.            Purchase and Sale of the Shares. Subject to the terms and
conditions of this Agreement, on the Closing Date, each Investor shall
severally, and not jointly, purchase, and the Company shall sell and issue to
each Investor, the Shares in the amounts set forth opposite each such Investor’s
name on the Schedule of Investors in exchange for the portion of the Purchase
Price equal to the Per Share Price multiplied by the number of Shares to be
purchased by such Investor as specified in Section 3 below.

 



3

 

 

3.            Closing. Upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Investors, the
Company shall cause to be issued and delivered to each Investor book-entry
notations registered in such Investor’s name, representing the Shares that such
Investor is purchasing against payment of such Investor’s pro rata portion of
the Purchase Price therefor as set forth opposite such Investor’s name on the
Schedule of Investors by a wire transfer in same day funds to be sent to the
account of the Company as instructed in writing by the Company. On the date (the
“Closing Date”) the Company receives the Purchase Price, the book-entry
notations evidencing the Shares shall be delivered to the Investors (the
“Closing”). The Closing of the purchase and sale of the Shares shall take place
at the offices of Orrick, Herrington & Sutcliffe LLP at 405 Howard Street, San
Francisco, California concurrently or promptly following the satisfaction or
waiver of the conditions to the obligations of the parties hereto set forth in
Section 6 occurs or at such other location and on such other date as the Company
and the Investors shall mutually agree.

 

4.            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that, except as set forth in the SEC
Filings where specifically referenced or on the corresponding sections of the
schedules delivered herewith (collectively, the “Disclosure Schedules”):

 

4.1           Organization, Good Standing and Qualification. Each of the Company
and its Subsidiaries is duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (to the extent the concept of good standing is
recognized in the relevant jurisdiction) and has all requisite power and
authority to carry on its business as now conducted and to own or lease its
properties. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation or other entity and is in good standing in
each jurisdiction (to the extent the concept of good standing is recognized in
the relevant jurisdiction) in which the conduct of its business or its ownership
or leasing of property makes such qualification or leasing necessary unless the
failure to be in good standing or so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect. The Company’s
Subsidiaries are listed on Schedule 4.1 hereto.

 

4.2           Authorization. The Company has all corporate power and authority
and has taken all requisite action on the part of the Company, its officers,
directors and stockholders necessary for (i) the authorization, execution and
delivery of the Transaction Documents, (ii) the authorization of the performance
of all obligations of the Company hereunder or thereunder, and (iii) the
authorization, issuance and delivery of the Shares, and no further filing,
consent or authorization is required by the Company, its Board of Directors or
its stockholders. This Agreement and the other Transaction Documents have been
duly executed and delivered by the Company, and assuming due execution and
delivery thereof by each of the other parties thereto, the Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by applicable laws relating to bankruptcy,
insolvency, reorganization, moratorium or other similar legal requirement
relating to or affecting creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

 



4

 

 

4.3           Capitalization. Schedule 4.3(1) sets forth as of the date hereof,
(a) the authorized capital stock of the Company; (b) the number of shares of
capital stock issued and outstanding; (c) the number of shares of capital stock
issuable pursuant to the Company’s stock plans; and (d) the number of shares of
capital stock issuable and reserved for issuance pursuant to securities
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable state and federal securities law and were not issued in
violation of any pre-emptive right, resale right, right of first refusal or
similar right. All of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and were not issued in
violation of any pre-emptive right, resale right, right of first refusal or
similar right and are owned by the Company, beneficially and of record, subject
to no lien, encumbrance or other adverse claim. No Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as described on Schedule 4.3(2), there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. Except as described on Schedule 4.3(3) and except for
the Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them. Except as described on
Schedule 4.3(4) and except as provided in the Registration Rights Agreement, no
Person has the right to require the Company to register any securities of the
Company under the 1933 Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person. The issuance and sale of the Shares hereunder will not
obligate the Company to issue shares of Common Stock or other securities to any
other Person (other than the Investors) and will not result in the adjustment of
the exercise, conversion, exchange or reset price of any outstanding security.
The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

 

4.4           Valid Issuance. The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
preemptive or similar rights (except for those which have been validly waived
prior to the date hereof), taxes, liens and charges and other encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in this Agreement or imposed by applicable
securities laws.

 

4.5           Consents. The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Shares
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and Nasdaq listing requirements,
post-sale filings pursuant to applicable state and federal securities laws which
the Company undertakes to file within the applicable time periods and those
where the failure to obtain such consent, take such action or make such filing
would not reasonably be expected to result in a Material Adverse Effect.

 



5

 

 

4.6          Delivery of SEC Filings; Business. The Company has made available
to the Investors through the SEC’s EDGAR system, true and complete copies of the
Company’s reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act during the two (2) years prior to the date hereof (collectively with all
amendments, exhibits, financial statements, notes and schedules thereto, the
“SEC Filings”). The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period. The Company and its Subsidiaries are
engaged in all material respects only in the business described in the SEC
Filings.

 

4.7          Use of Proceeds. The net proceeds of the sale of the Shares shall
be used by the Company for funding in part the cash consideration to be paid in
the TCV Exchange.

 

4.8          No Material Adverse Change. Since December 31, 2016, except as
identified and described on Schedule 4.8, there has not been:

 

(i)          any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report on Form 10-Q for
the quarter ended June 30, 2017, except for changes in the ordinary course of
business which have not had and would not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

 

(ii)         any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(iii)        any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

 

(iv)        any waiver, not in the ordinary course of business, by the Company
or any Subsidiary of a material right or of a material debt owed to it;

 

(v)         any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);

 

(vi)        any change or amendment to the Company’s Certificate of
Incorporation or Bylaws, or material change to any Material Contract or
arrangement by which the Company or any Subsidiary is bound or to which any of
their respective assets or properties is subject;

 

(vii)       any material labor difficulties or labor union organizing activities
with respect to employees of the Company or any Subsidiary;

 

(viii)      any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;

 



6

 

 

(ix)         the loss of the services of any key employee, or material change in
the composition or duties of the senior management of the Company or any
Subsidiary;

 

(x)          the loss, to the Company’s Knowledge, threatened loss of any
customer which has had or could reasonably be expected to have a Material
Adverse Effect; or

 

(xi)         any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 

4.9          SEC Filings; Financial Information; S-3 Eligibility.

 

(a)          At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the 1934 Act and, as of their
respective dates, did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To the Company’s Knowledge, the
written information furnished by or on behalf of the Company to any of the
Investors prior to the date hereof in connection with the transactions
contemplated hereby which is not included in the SEC Filings (including, without
limitation, information referred to in Section 5.6 of this Agreement or in the
disclosure schedules to this Agreement), taken as a whole, does not contain, as
of the date furnished, any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made;
provided that with respect to projections, forecasts, estimates, budgets and
other forward-looking statements and information that were prepared by the
Company, the Company only represents that such projections, forecasts,
estimates, budgets and other forward-looking information were prepared in good
faith upon assumptions believed by the Company to be reasonable at the time
made.

 

(b)          The financial statements included in each SEC Filing comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing
(or to the extent corrected by a subsequent restatement) and present fairly, in
all material respects, the consolidated financial position of the Company as of
the dates shown and its consolidated results of operations and cash flows for
the periods shown, and such financial statements have been prepared in
conformity with United States generally accepted accounting principles applied
on a consistent basis (“GAAP”) (except as may be disclosed therein or in the
notes thereto, and, in the case of quarterly financial statements, except for
normal year-end audit adjustments and as otherwise as permitted by Form 10-Q
under the 1934 Act).

 

(c)          The Company satisfies the “registrant requirements” for use of Form
S-3 set forth in General Instruction I.A to Form S-3 promulgated by the SEC.

 



7

 

 

4.10         No Conflict, Breach, Violation or Default. The execution, delivery
and performance of the Transaction Documents by the Company and the issuance and
sale of the Shares will not (i) conflict with or result in a breach or violation
of (a) any of the terms and provisions of, or constitute a default under the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Investors through the SEC’s EDGAR system), or (b) any statute,
rule, regulation or order of Nasdaq, any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, except as which have not had
and would not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, or (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any lien, encumbrance or other adverse claim
upon any of the properties or assets of the Company or any Subsidiary or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any contract required to be filed
as an exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10)
of Regulation S-K, except as which have not had and would not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.

 

4.11         Tax Matters. The Company and each of its Subsidiaries has filed all
tax returns required to be filed by the Company or such Subsidiary with all
appropriate governmental agencies within the applicable periods for such filings
(with due regard to any extension) and has paid all taxes required to be paid,
except for any such failures to file or pay that would not individually or in
the aggregate have a Material Adverse Effect. No material deficiencies for any
tax are currently assessed against the Company or any of its Subsidiaries, and
no tax returns of the Company or any of its Subsidiaries have been audited
during the last three years, and, there is no such audit pending or, to the
knowledge of the Company, contemplated. There is no outstanding claim by an
authority in a jurisdiction where the Company does not file tax returns that it
is or may be subject to the imposition of any material tax by that jurisdiction.

 

4.12         Title to Properties. The Company and its Subsidiaries do not own
any real property; except as disclosed in the SEC Filings, the Company and each
Subsidiary has good and marketable title to all personal property owned by it,
in each case free from liens, encumbrances and defects that would materially
affect the value thereof or materially interfere with the use made or currently
planned to be made thereof by them; and except as disclosed in the SEC Filings,
the Company and each Subsidiary holds any leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or currently planned to be made thereof by them.

 

4.13         Certificates, Authorities and Permits. The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except where such failure has not had and would not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, would reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 



8

 

 

4.14         Labor Matters. Except as described on Schedule 4.14, the Company
has described in, or filed as an exhibit to, the SEC Filings filed prior to the
date of this Agreement all of the following types of documents, agreements,
plans or arrangements that are required by federal securities laws to be
described in, or filed as an exhibit to, the SEC Filings: employment agreements,
consulting agreements, deferred compensation, pension or retirement agreements
or arrangements (including all “employee pension benefit plans” as defined in
Section 3(2) of ERISA, bonus, incentive or profit-sharing plans or arrangements,
or labor or collective bargaining agreements in effect by the Company and its
Subsidiaries) (the “ERISA Documents”). Except for any compliance failures that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (a) the Company and its Subsidiaries are in compliance
in all respects with all applicable laws and regulations relating to labor,
employment, fair employment practices, terms and conditions of employment, and
wages and hours, and with the terms of the ERISA Documents; and (b) each such
ERISA Document is in compliance in all respects with all applicable requirements
of ERISA. To the Company’s Knowledge, none of the Company’s or its Subsidiaries’
employees are obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of his or her employment obligations to the Company or its Subsidiaries
or that would conflict with the Company’s and its Subsidiaries’ business as now
conducted or proposed to be conducted, except for such contracts and other
agreements, judgments, decrees and orders that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.15         Intellectual Property. All Intellectual Property Rights purported
to be owned by the Company or any of its Subsidiaries that were developed,
worked on or otherwise held by any employee, officer, consultant or otherwise
are owned free and clear by the Company or one of its Subsidiaries (as the case
may be) by operation of law or have been validly assigned to the Company one of
its Subsidiaries (as the case may be) other than those Intellectual Property
Rights where the failure to own or assign such rights would not, individually or
in its aggregate be reasonably likely to have a Material Adverse Effect. The
Intellectual Property Rights are sufficient in all material respects to carry on
the business of the Company and each of its Subsidiaries as presently conducted
and as proposed to be conducted. To the knowledge of the Company, with such
exceptions as are not, individually or in the aggregate reasonably likely to
have a Material Adverse Effect, the Intellectual Property Rights purported to be
owned by the Company or any of its Subsidiaries do not infringe the intellectual
property rights of any third party. To the Knowledge of the Company, the conduct
of the Company’s and its Subsidiaries’ businesses as currently conducted does
not infringe or otherwise impair or conflict with (collectively, “Infringe”) any
Intellectual Property Rights of any third party or any confidentiality
obligation owed to a third party, and, to the Company’s Knowledge, the
Intellectual Property Rights and Confidential Information of the Company and its
Subsidiaries which are necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted are not being Infringed by any third party. There is no
litigation or order pending or outstanding or, to the Company’s Knowledge,
threatened, that seeks to limit or challenge or that concerns the ownership,
use, validity or enforceability of any Intellectual Property Rights or
Confidential Information of the Company and its Subsidiaries and the Company’s
and its Subsidiaries’ use of any Intellectual Property Rights or Confidential
Information owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.

 



9

 

 

4.16         Litigation. With such exceptions that, individually or in the
aggregate, are not reasonably expected to have a Material Adverse Effect, there
is no litigation or governmental proceeding pending or, to the Company’s
Knowledge, threatened, against the Company or any of its Subsidiaries or
affecting any of the properties or assets of the Company or any of its
Subsidiaries. Neither the Company nor any Subsidiary is in default with respect
to any order, writ, injunction, decree, ruling or decision of any court,
commission, board or other government agency that is expressly applicable to the
Company or any Subsidiary or any of their assets or property.

 

4.17         Insurance Coverage. The Company and each Subsidiary maintains
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company and each
Subsidiary. All such insurance is fully in force, except where the failure to be
in full force has not had and would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect

 

4.18         Compliance with Nasdaq Continued Listing Requirements. Except as
described in the SEC Filings, the Company is in compliance with applicable
Nasdaq continued listing requirements. Except as described in the SEC Filings,
there are no proceedings pending or, to the Company’s Knowledge, threatened
against the Company relating to the continued listing of the Common Stock on
Nasdaq and the Company has not received any notice of, nor to the Company’s
Knowledge is there any basis for, the delisting of the Common Stock from Nasdaq.
The issuance by the Company of the Shares shall not have the effect of delisting
or suspending the Common Stock from Nasdaq.

 

4.19         Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.19. The Company shall pay, and hold each Investor
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.

 

4.20         Securities Law Compliance. Assuming the accuracy of the
representations and warranties of the Investors set forth in Section 5 hereof,
the offer, sale and issuance of the Shares pursuant to this Agreement will be
exempt from the registration requirements of the 1933 Act. The Company has not,
in connection with the transactions contemplated by this Agreement, engaged in:
(a) any form of general solicitation or general advertising (as those terms are
used within the meaning of Rule 502(c) promulgated under the 1933 Act); (b) any
action involving a “public offering” within the meaning of Section 4(a)(2) of
the 1933 Act; or (c) any action that would require the registration under the
1933 Act of the offer and sale of the Shares pursuant to this Agreement. As used
herein, the terms “offer” and “sale” have the meanings specified in
Section 2(a)(3) of the 1933 Act. Without limiting the generality of the
foregoing, none of the Company, its Subsidiaries or any of their Affiliates, nor
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Shares under the 1933 Act, whether through integration with prior offerings or
otherwise, or cause this offering of the Shares to require approval of
stockholders of the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated for quotation. None of
the Company, its Subsidiaries, their Affiliates nor any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of the issuance of any of the Shares under the 1933
Act or cause the offering of any of the Shares to be integrated with other
offerings for purposes of any such applicable stockholder approval provisions.

 



10

 

 

4.21         Transactions with Affiliates. Except as disclosed in the SEC
Filings or as disclosed on Schedule 4.21, none of the officers or directors of
the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

4.22         Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002, as amended, and any and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof and that are currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (iii) access to assets or incurrence of liabilities
is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets and liabilities
is compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any differences. The Company has
established and maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 and 15d-15 under the 1934 Act). Such disclosure controls
and procedures are designed to provide reasonable assurance that material
information relating to the Company, including its Subsidiaries, that is
required to be disclosed by the Company in the reports that it furnishes or
files under the 1934 Act is reported within the time periods specified in the
rules and forms of the SEC and that such material information is communicated to
the Company’s management to allow timely decisions regarding required
disclosure. To the Company’s Knowledge, there is no (i) significant deficiency
in the design or operation of internal controls which could adversely affect the
Company’s or any of its Subsidiary’s ability to record, process, summarize and
report financial data or any material weaknesses in internal controls; or (ii)
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s or any of its Subsidiary’s internal
controls.

 

4.23         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.

 



11

 

 

4.24          Investment Company. Neither the Company nor any of its
Subsidiaries is, and immediately after giving effect to the sale of the Shares
in accordance with this Agreement and the application of the proceeds thereof
will not be required to be registered as, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

4.25          Application of Takeover Protections. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested shareholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its formation (including, without limitation,
Section 203 of the Delaware General Corporation Law) which is or could become
applicable to any Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the Shares
and any Investor’s ownership of the Shares.

 

4.26          Solvency. Neither the Company nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any Knowledge of any fact which would reasonably lead a creditor
to do so. The Company and its Subsidiaries, individually and on a consolidated
basis, are not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent.

 

4.27          Conduct of Business. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designations, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

4.28          Compliance with Anti-Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, those of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the USA Patriot Act of 2001 and
the applicable money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 



12

 

 

4.29          No Conflicts with Sanctions Laws. Neither the Company nor any of
its Subsidiaries, nor to the Company’s Knowledge, any director, officer,
employee, agent, Affiliate or other person associated with or acting on behalf
of the Company or any of its Subsidiaries or Affiliates is, or is directly or
indirectly owned or controlled by, a Person that is currently the subject or the
target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Departments of State or Commerce
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”) or any other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its Subsidiaries located, organized or resident in a country or territory that
is the subject or target of a comprehensive embargo or Sanctions prohibiting
trade with the country or territory, including, without limitation, Cuba, Iran,
North Korea, Sudan and Syria (each, a “Sanctioned Country”); no action of the
Company or any of its Subsidiaries in connection with (i) the execution,
delivery and performance of this Agreement and the other Transaction Documents,
(ii) the issuance and sale of the Shares or (iii) the direct or indirect use of
proceeds from the Shares or the consummation of any other transaction
contemplated hereby or by the other Transaction Documents or the fulfillment of
the terms hereof or thereof, will result in the proceeds of the transactions
contemplated hereby and by the other Transaction Documents being used, or
loaned, contributed or otherwise made available, directly or indirectly, to any
Subsidiary, joint venture partner or other person or entity, for the purpose of
(i) unlawfully funding or facilitating any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) unlawfully funding or facilitating any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past five years, or since the Company’s or such subsidiary’s
formation, whichever is more recent, the Company and its Subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

 

4.30          Anti-Bribery. Neither the Company nor any of its Subsidiaries, nor
to the Company’s Knowledge, any director, officer, employee, agent, Affiliate or
other person associated with or acting on behalf of the Company, or any of its
Subsidiaries or Affiliates, has (i) used any funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee, to any employee or agent of
a private entity with which the Company does or seeks to do business (a “Private
Sector Counterparty”) or to foreign or domestic political parties or campaigns
from corporate funds, (iii) violated or is in violation of any provision of any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), the U.K Bribery Act 2010, or any other similar law of any
other jurisdiction in which the Company operates its business, including, in
each case, the rules and regulations thereunder, (iv) taken, is currently taking
or will take any action in furtherance of an offer, payment, gift or anything
else of value, directly or indirectly, to any person while knowing that all or
some portion of the money or value will be offered, given or promised to anyone
to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage or (v) otherwise made any bribe,
rebate, payoff, influence payment, unlawful kickback or other unlawful payment;
the Company and each of its respective Subsidiaries has instituted and has
maintained, and will continue to maintain, policies and procedures reasonably
designed to promote and achieve compliance with the laws referred to in (iii)
above and with this representation and warranty; and none of the Company, nor
any of its Subsidiaries or Affiliates will directly or indirectly use the
proceeds of the sale of the Shares or lend, contribute or otherwise make
available such proceeds to any subsidiary, Affiliate, joint venture partner or
other person or entity for the purpose of financing or facilitating any activity
that would violate the laws and regulations referred to in (iii) above.

 



13

 

 

4.31          Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).

 

4.32          No Disqualification Events. With respect to Shares to be offered
and sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Investors a copy of any disclosures provided thereunder.

 

4.33          Manipulation of Price. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result, or that could reasonably be expected to cause or
result, in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Shares, (ii) other than
the Persons set forth on Schedule 4.19, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Shares, or (iii) other than
the Persons set forth on Schedule 4.19, paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

 

5.            Representations and Warranties of the Investors. Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:

 

5.1            Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to purchase the Shares pursuant to this Agreement.

 



14

 

 

5.2           Authorization. The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and, assuming due execution and delivery thereof by each of
the other parties thereto, each will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, except as such enforceability may be limited by
applicable laws relating to bankruptcy, insolvency, reorganization, moratorium
or other similar legal requirement relating to or affecting creditors’ rights
generally and except as such enforceability is subject to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

5.3           Consents. No consent, approval, license or authorization of, or
designation, declaration or filing with, any court or governmental authority is
or will be required on the part of such Investor in connection with the
execution, delivery and performance by such Investor of the Transaction
Documents to which such Investor is a party, except for: (a) those which have
already been made or granted; (b) the filing with the SEC of any filing required
pursuant to Section 13 and/or Section 16 of the 1934 Act; and (c) those where
the failure to obtain such consent, approval or license would not have a
material adverse effect on the ability of the Investors to perform their
obligations hereunder.

 

5.4           Purchase Entirely for Own Account. The Shares to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Shares for any period of time. Neither such Investor nor any Affiliate of such
Investors is a broker-dealer registered with the SEC under the 1934 Act or an
entity engaged in a business that would require it to be so registered.

 

5.5           Investment Experience. Such Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

5.6           Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares. Such
Investor acknowledges receipt of copies of the SEC Filings. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

 

15

 

  

5.7           Restricted Securities. Such Investor understands that the are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

5.8           Legends. It is understood that the book-entry notations evidencing
the Shares shall bear a restrictive legend in substantially the following form
(in addition to any legend required under applicable state securities laws),
until such time as they are not required under Section 7.5 or applicable law:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN A SECURITIES PURCHASE AGREEMENT, DATED AS OF
NOVEMBER 10, 2017, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY
AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES.”

 

5.9           Accredited Investor. Such Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.

 

5.10         No General Solicitation. Such Investor did not learn of the
investment in the Shares as a result of any general advertising or, to such
Investor’s knowledge, general solicitation.

 

5.11         Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.

 



16

 

 

5.12        Prohibited Transactions. Since the earlier of (a) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (b) thirty (30)
days prior to the date hereof, neither such Investor nor any Affiliate of such
Investor which (x) had knowledge of the transactions contemplated hereby, (y)
has or shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Shares, or (z) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, (A) effected or agreed to effect any transactions in the
securities of the Company or involving the Company’s securities while in
possession of any material nonpublic information of the Company disclosed to
such Investor in connection with such Investor’s decision-making with respect to
their acquisition of the Shares or (B) effected or agreed to effect any short
sale (as defined in Rule 200 of Regulation SHO under the 1934 Act (“Short
Sales”)), whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the 1934 Act) with respect to the
Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Shares (each, a
“Prohibited Transaction”). Prior to the earliest to occur of (i) the termination
of this Agreement, (ii) the Effective Date, (iii) the Effectiveness Deadline and
(iv) the date the Shares may be sold pursuant to Rule 144, each Investor shall
not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in a Prohibited Transaction. Each Investor understands and
acknowledges that the SEC currently takes the position that covering a short
position established prior to effectiveness of a resale registration statement
with shares included in such registration statement would be a violation of
Section 5 of the 1933 Act, as set forth in the SEC’s Compliance and Disclosure
Interpretation 239.10.

 

5.13        Trading Price. Such Investor acknowledges that while the Per Share
Price has been determined through negotiations with third-party unaffiliated
Investors, the Company’s stock is thinly traded, and accordingly the trading
price of the Company’s stock may not accurately reflect the current value of the
Company.

 

6.            Conditions to Closing.

 

6.1          Conditions to the Investors’ Obligations. The obligations of the
Investors to purchase the Shares at the Closing is subject to the satisfaction,
on or prior to the Closing Date, of the following conditions, any of which may
be waived in whole or in part by the Investors:

 

(a)          The representations and warranties made by the Company in Section 4
hereof qualified as to materiality shall be true and correct at all times prior
to and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. Such Investor shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect.

 



17

 

 

(b)          The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

 

(c)          The Company shall have issued to each Investor book-entry shares
representing the number of Shares set forth opposite such Investor’s name in the
Schedule of Investors.

 

(d)          The Company shall have duly executed and delivered the Registration
Rights Agreement.

 

(e)          The Company shall have filed with Nasdaq a Notification Form:
Listing of Additional Shares for the listing of the Shares on the Nasdaq Capital
Market, a copy of which shall have been provided to the Investors.

 

(f)           The Company shall have received gross proceeds from the sale of
the Shares as contemplated hereby of the Purchase Price.

 

(g)          The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company, or any authorized
committee thereof, approving the transactions contemplated by this Agreement and
the other Transaction Documents and the issuance of the Shares, certifying the
current versions of the Certificate of Incorporation and Bylaws of the Company
and certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.

 

(h)          The Investors shall have received an opinion from Orrick,
Herrington & Sutcliffe LLP, the Company’s counsel, dated as of the Closing Date,
in form and substance reasonably acceptable to the Investors and addressing such
legal matters as the Investors may reasonably request.

 

(i)           No stop order or suspension of trading shall have been imposed by
Nasdaq, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.

 

(j)           The Company shall have consummated the TCV Exchange.

 

(k)          The Company shall have delivered to such Investor a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries listed on Exhibit C hereto in such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date within ten (10) days of the Closing Date.

 

(l)           The Company shall have delivered to such Investor a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business and is required to so
qualify, as of a date within ten (10) days of the Closing Date.

 



18

 

 

(m)        The Company shall have obtained all governmental, regulatory or third
party consents and approvals, including, without limitation, from Nasdaq, if
any, necessary for the sale of the Shares.

 

6.2          Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Shares at the Closing is subject to the satisfaction on or
prior to the Closing Date of the following conditions, any of which may be
waived in whole or in part by the Company:

 

(a)          The representations and warranties made by the Investors in
Section 5 hereof, other than the representations and warranties contained in
Sections 5.4, 5.5, 5.6, 5.7, 5.8, 5.9 and 5.10 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date. The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date.

 

(b)          The Investors shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.

 

(c)          The Investors shall have executed and delivered the Registration
Rights Agreement.

 

(d)         The Investors shall have delivered the Purchase Price to the
Company.

 

6.3          Termination of Obligations to Effect Closing; Effects.

 

(a)          The obligations of the Company, on the one hand, and any Investor,
on the other hand, to effect the Closing shall terminate as follows:

 

(i)         Upon the mutual written consent of the Company and such Investor;

 

(ii)        By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;

 

(iii)       By such Investor if any of the conditions set forth in Section 6.1
shall have become incapable of fulfillment, and shall not have been waived by
such Investor; or

 

(iv)       By either the Company or the Investors if the Closing has not
occurred on or prior to November 17, 2017;

 



19

 

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

(b)           Nothing in this Section 6.3 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.

 

7.            Covenants and Agreements of the Parties.

 

7.1          Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to each Investor promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Investors at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Investors on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Shares required under applicable securities or “Blue Sky” laws of the states of
the United States following the Closing Date.

 

7.2          Reporting Status. Until the earlier of (A) six months after such
date as all of the Registrable Securities (as defined in the Registration Rights
Agreement) may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect and without the requirement for the
Company to be in compliance with Rule 144(c)(1) and (B) such date as all of the
Registrable Securities shall have been resold pursuant to a Registration
Statement, Rule 144 or otherwise in a transaction in which the transferee
receives freely tradable shares (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination. The Company hereby covenants and agrees to use commercially
reasonable efforts to maintain its eligibility to register the Shares for resale
by the Investors on Form S-3. The failure to file a report in a timely manner
shall not be deemed to be a breach of this Section 7.2 so long as the Investors
are able to sell their Shares without restriction or interruption under an
effective Registration Statement filed with the SEC by the Company.

 

7.3          Notice of Disqualification Events. The Company will notify the
Investors in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person.

 



20

 

 

7.4          Listing. The Company will use reasonable best efforts to continue
the listing and trading of its Common Stock and to effect and maintain the
listing of the Shares on Nasdaq.

 

7.5          Transfer; Removal of Legends. The Shares may not be offered for
sale, sold, assigned or transferred unless (A) subsequently registered for
resale under the 1933 Act as contemplated by the Registration Rights Agreement,
(B) such Investor shall have delivered to the Company an opinion of counsel, in
a reasonably acceptable form, to the effect that such Shares to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Investor provides the Company with
reasonable assurance that such Shares can be sold, assigned or transferred
pursuant to Rule 144. The Company shall, or shall cause the Transfer Agent to,
issue replacement book-entry notations representing the Shares sold or disposed
of without restrictive legends, or, at the election of such Investor, by
delivery via the Deposit/Withdrawal at Custodian system of The Depository Trust
Company (“DTC”), upon the earlier of (i) registration for resale under the 1933
Act at which time the Company shall cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act or (ii) the
Shares becoming freely tradable by a non-Affiliate pursuant to Rule 144 and such
non-Affiliate delivers to the Company a customary representation that the Shares
may be sold pursuant to Rule 144.

 

7.6          Transfer Restrictions.

 

(a)           Notwithstanding anything to the contrary this Agreement, the
Investors will not at any time directly or indirectly transfer or assign any
Shares, or any interest therein, knowingly to (i) any person or entity that
directly competes with the Company in one or more material aspects of the
Company's business, as determined in good faith by the Board of Directors of the
Company in its reasonable discretion, or (ii) any member of a “group” (as
defined in Section 13(d)(3) of the 1934 Act) which has filed a statement of
beneficial ownership report on Schedule 13D with the SEC or otherwise expressed
an interest in acquiring the Company and any such transfer or assignment shall
be null and void unless otherwise approved in advance by the Company; provided,
however, that the foregoing shall not restrict any such transfer into the public
market pursuant to a bona fide registered public offering or any open market
transaction or any transfer made in connection with the sale of all or
substantially all of the capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise; provided, further, that the
foregoing shall not restrict the ability of the Investors to vote their shares
or otherwise execute proxies and/or consents pertaining thereto.

 

(b)           During the Standstill Period, the Company must be, within a
reasonable time after a transfer otherwise permitted hereunder, furnished with
written notice of such transfer, including the name and address of such
transferee, and no such transfer may be made unless such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement, including the provisions of Section 7.9.

 



21

 

 

7.7         Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange,
securities regulator or securities market, in which case the Company or the
Investors, as the case may be, shall (except for filings required to be made by
any Investor pursuant to Section 13 and/or Section 16 of the 1934 Act) allow the
Investors or the Company, as applicable, to the extent reasonably practicable in
the circumstances, reasonable time to comment on such release or announcement in
advance of such issuance. By 9:30 a.m. (New York City time) on the trading day
immediately following the date hereof, the Company shall issue a press release
(the “Press Release”) disclosing all material terms of the transactions
contemplated hereby and the other Transaction Documents and the consummation of
the transactions contemplated by the Transaction Documents. No later than the
fourth trading day following the date hereof, the Company will file a Current
Report on Form 8-K describing the terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the Transaction
Documents with any schedules attached thereto).

 

7.8         Confidentiality; Insider Trading Policy.

 

(a)            Each Investor, severally and not jointly with the other
Investors, covenants that until the earlier of (x) the issuance of the Press
Release and (y) the first trading day immediately following the date of this
Agreement, such Investor will, and will use its commercially reasonable efforts
to cause its Affiliates to, maintain the confidentiality of the existence and
terms of this transaction and the information included in the Transaction
Documents and Disclosure Schedules.

 

(b)            The Investors will, and will cause their Affiliates to, maintain
the confidentiality of all material nonpublic information of the Company
disclosed to any of them by or on behalf of the Investor Designee (in his or her
capacity as a member of the Board). The Investor Designee shall further agree to
comply with the insider trading compliance program of the Company applicable to
outside directors including, but not limited to, trade pre-clearance
requirements and trading blackout periods as may be in effect from time to time.
In addition, each Investor hereby acknowledges that such Investor is aware that
United States securities laws prohibit any person who has received from an
issuer material nonpublic information concerning the issuer from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell the
securities of such issuer, make investment recommendations based on such
material nonpublic information or otherwise affect the trading price of such
issuer’s securities.

 

7.9         Standstill. Each Investor agrees that, from the date hereof until
June 30, 2019 (the “Standstill Period”), it will not, and it will cause each of
its Affiliates, directors and officers not to, directly or indirectly, without
the prior written consent of the Company’s Board of Directors (for which the
Investor Designee shall not be deemed “disinterested”): (i) make, or in any way
participate in, directly or indirectly, any “solicitation” of “proxies” (as such
terms are used in the rules of the SEC) to vote, or seek to advise or influence
any person or entity (other than an Affiliate of the Investor) with respect to
the voting of, any debt or equity securities of the Company, including relating
to the election of directors with respect to the Company, (ii) make any public
announcement with respect to, or submit a proposal for, or offer of (with or
without conditions) any extraordinary transaction involving the Company or its
debt, equity securities or assets, (iii) form, join or in any way participate in
a “group” (as defined in Section 13(d)(3) of the Exchange Act) in connection
with any of the foregoing or (iv) request the Company or any of its
representatives, directly or indirectly, to amend or waive any provision of this
Section 7.9 other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party; provided, however, that the restrictions set forth in this Section
7.9 shall terminate and be of no further force and effect if the Company enters
into a definitive agreement with respect to, or publicly announces that it plans
to enter into, a transaction involving all or a controlling portion of the
Company’s equity securities or all or substantially all of the Company’s assets
(whether by merger, consolidation, business combination, tender or exchange
offer, recapitalization, restructuring, sale, equity issuance or otherwise).

 



22

 

 

7.10         Board Designee. For so long as the Investors collectively
beneficially own one hundred percent (100%) of the Shares and five percent (5%)
or more of the total issued and outstanding shares of the Company, the Investors
shall have the right to designate one member of the Board of Directors of the
Company (the “Investor Designee”) (and to fill the vacancy of such member in the
event of the resignation, death or removal of such member or failure of such
member to be elected); provided that such Investor Designee shall qualify as an
“independent director” under the listing standards of Nasdaq (or such other
exchange on which the Company’s Common Stock may be listed) and shall be
required to complete a questionnaire in the same form as has been executed by
all other directors for the Company. The initial Investor Designee designated by
the Investors shall be Mr. Kevin M. Rendino. Simultaneous with the Closing, the
Company shall increase the size of its Board of Directors by one, fill the
resulting vacancy with the initial Investor Designee in accordance with the
Company’s Bylaws and appoint such Investor Designee as a Class I director.
Unless otherwise agreed to by the Company’s Board of Directors, the Investor
Designee shall not be appointed to or otherwise gain membership on any of the
committees of the Board of Directors. Thereafter, so long as the Investor
Designee is reasonably acceptable to the Company’s Nominating and Corporate
Governance Committee (for the avoidance of doubt, it being understood that Mr.
Kevin M. Rendino is reasonably acceptable to such committee), the Company shall
(i) nominate and recommend in the Company’s proxy statement the Investor
Designee as a Class I director of the Company’s Board of Directors at each
meeting of stockholders of the Company where the class of which the Investor
Designee is a member is up for election, which for the avoidance of doubt will
be the 2018 annual meeting of stockholders of the Company, and (ii) in the event
that the Investor Designee shall resign or be removed as a director for any
reason during the period that this Section 7.10 is in effect, fill the vacancy
resulting thereby with an Investor Designee. The Company shall provide all
rights and benefits of indemnity to each Investor Designee as are provided to
other outside directors of the Company. In the event the Company’s Nominating
and Corporate Governance Committee does not in good faith approve a particular
individual as the Investor Designee for the slate of Class I directors or
filling of a vacancy as a result of the process described in this Section 7.10,
then the Investors shall designate a different Investor Designee, whom shall be
subject to the same review and approval process and whose nomination will not be
unreasonably withheld. For the avoidance of doubt, the Company hereby affirms
that the initial Investor Designee identified above satisfies such
qualifications. At such time that the Investors no longer collectively
beneficially own all of the Shares and five percent (5%) or more of the total
issued and outstanding shares of the Company, or any Investor distributes any of
such shares to one or more of its investors, the Investors’ right to designate
the Investor Designee shall immediately terminate and the Investors shall cause
the then-serving Investor Designee to promptly resign from the Company’s Board
of Directors. The Investors agree to give prompt notice to the Company if they
cease to collectively beneficially own any of the Shares.

 



23

 

 

7.11         Registration of TCV Shares. In accordance with Section 2(a) of the
Registration Rights Agreement, the Investors hereby consent to the inclusion of
the TCV Shares in the initial Registration Statement to be prepared and filed by
the Company thereby.

 

8.            Miscellaneous.

 

8.1           Survival. The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.

 

8.2           Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Shares in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors. The provisions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties. Without limiting the generality of the foregoing, in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Shares” shall be deemed to refer to
the securities received by the Investors in connection with such transaction.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

8.3           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties. In the event that any signature is delivered by facsimile transmission,
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

 

8.4           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 



24

 

 

8.5          Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
facsimile (or like transmission), then such notice shall be deemed given upon
receipt of confirmation of complete transmittal, (iii) if given by electronic
mail during normal business hours of the recipient, and if not sent during
normal business hours, then on the recipient’s next business day, (iv) if given
by mail, then such notice shall be deemed given upon the earlier of (A) receipt
of such notice by the recipient or (B) three days after such notice is deposited
in first class mail, postage prepaid, and (v) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
Business Day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ advance written notice to the other party:

 

If to the Company:

 

TheStreet, Inc.



14 Wall Street, 15th Floor



New York, New York 10005



Attention: Heather Mars, General Counsel



Facsimile: (212) 321-5015



Email: heather.mars@thestreet.com

 

With a copy to (which shall not constitute notice to the Company):

 

Orrick, Herrington & Sutcliffe LLP



405 Howard Street



San Francisco, California 94105



Attention: Karen Dempsey



Facsimile: (415) 773-5759



Email: kdempsey@orrick.com

 

If to an Investor:

 

180 Degree Capital Corp.



7 N. Willow Street, Suite 4B



Montclair, New Jersey 07042



Attention: Daniel B. Wolfe



Facsimile: 973-746-4508



Email: Daniel@180degreecapital.com

 

With a copy to (which shall not constitute notice to the Investors):

 

Schulte Roth & Zabel LLP



1152 Fifteenth Street, NW, Suite 850



Washington, DC 20005



Attention: John J. Mahon



Facsimile: (202) 730-4520



Email: John.Mahon@srz.com

 



25

 

 

8.6           Expenses. Whether or not the Closing shall occur, all fees, costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including accounting and legal fees shall be paid by the
party incurring such expenses, except that, upon consummation of the
transactions contemplated hereby, the Company shall pay up to $50,000 of the
reasonable and documented out-of-pocket fees and expenses incurred by the
Investors, including, without limitation, the reasonable and documented fees and
expenses of counsel for the Investors.

 

8.7           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors. Any such amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any securities purchased under this Agreement at the time outstanding
(including securities into which such securities have been converted or
exchanged or for which such securities have been exercised) and each future
holder of all such securities.

 

8.8           Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). To the extent permitted by applicable law and
subject to the foregoing, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

8.9           Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

 



26

 

 

8.10         Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

8.11         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York applicable to contracts made in and to be
performed in that state, without regard to the conflicts of law principles
thereof, to the extent such principles would require or permit the application
of the laws of another jurisdiction. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO OR ARISING
OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 



27

 

 

8.12         Indemnification. In consideration of each Investor’s execution and
delivery of the Transaction Documents and acquiring the Shares thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Investor and each other holder of the Shares and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, other than
claims for indemnification within the scope of Section 6 of the Registration
Rights Agreement, (ii) any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of the issuance of the Shares,
or (iii) the status of such Investor or holder of the Shares as an investor in
the Company pursuant to the transactions contemplated by the Transaction
Documents, except, in each case, with respect to any Indemnified Liabilities
that resulted solely from any Indemnitee’s gross negligence, willful misconduct
or fraud. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 8.12 shall be the same as those set forth in Section 6 of the
Registration Rights Agreement.

 

[signature page follows]

 



28

 

 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
or caused their duly authorized officers to execute this Securities Purchase
Agreement as of the date first above written.



        The Company: THESTREET, INC.           By:   /s/ David A. Callaway  
Name: David A. Callaway   Title: Chief Executive Officer

 

[Signature Page to TheStreet, Inc. Securities Purchase Agreement]

 



 

 

 

The Investors: 180 Degree Capital Corp.           By:   /s/ Daniel Wolfe   Name:
Daniel Wolfe   Title: President           TheStreet SPV Series, a limited
liability company series of 180 Degree Capital Management, LLC           By:  
/s/ Daniel Wolfe   Name: Daniel Wolfe   Title: President, 180 Degree Capital
Corp.       Managing Member



 

[Signature Page to TheStreet, Inc. Securities Purchase Agreement]

 



 

 

 

Exhibit A

 

Schedule of Investors

 

Investor  Number of
Shares   Aggregate
Purchase Price  180 Degree Capital Corp.   3,636,363   $3,999,999.30  TheStreet
SPV Series, a limited liability company series of 180 Degree Capital Management,
LLC   3,500,000   $3,850,000.00  Total   7,136,363   $7,849,999.30 

 



 

 

 

Exhibit B

 

Registration Rights Agreement

 

[To be attached]

 



 

 

 

Exhibit C

 

Significant Subsidiaries

 

Entity

Jurisdiction of Organization

    Bankers Financial Products Corporation Wisconsin The Deal L.L.C. Delaware
Management Diagnostics Limited United Kingdom

 



 

 

 

Disclosure Schedules

 

These are the “Disclosure Schedules” referred to in the Securities Purchase
Agreement dated as of November 10, 2017 (the “Agreement”) among TheStreet, Inc.,
a Delaware corporation, and each of the Persons listed as an Investor on the
Schedule of Investors attached as Schedule I thereto. Capitalized terms used but
not defined herein have the meanings assigned to them in the Agreement.

 

Schedule 4.1     Organization, Good Standing and Qualification.

 

1.Subsidiaries of the Company:

 

Entity

Jurisdiction of Organization

    Bankers Financial Products Corporation Wisconsin BankingMyWay.com, LLC
Wisconsin Boardex LLC Delaware Management Diagnostics Limited United Kingdom MDL
ESOP Limited United Kingdom SP-TSC Holdings LLC Delaware Stockpickr LLC Delaware
The Deal L.L.C. Delaware

Schedule 4.3      Capitalization.

 

1.Authorized and outstanding capital stock:

 

As of November 10, 2017, and without giving effect to the transactions
contemplated hereby or the TCV Exchange, the Company had:

●preferred stock; $0.01 par value; 10,000,000 shares authorized; 5,500 shares
issued and outstanding and designated Series B Preferred Stock;



●common stock; $0.01 par value; 100,000,000 shares authorized; 43,411,044 shares
issued and 35,877,562 shares outstanding;



●treasury stock; at cost; 7,533,482 shares;



●1,168,013 shares of common stock available for future issuance under the
Company’s 2007 Plan;



●5,383,261 shares of common stock issuable upon exercise of outstanding options;



●763,067 shares of common stock issuable upon vesting of granted restricted
stock units;

 



DS-1

 

●3,856,942 shares of common stock issuable upon conversion of the Series B
Preferred Stock;

 

2.           The transactions contemplated by the following:

 

a.            TCV Agreement.

 

b.            Employment Agreement dated as of November 8, 2017, between James
J. Cramer and the Company (the “Cramer Employment Agreement”).

 

3.           Agreements with securityholders:

 

a.            TCV Agreement.

 

b.            Cramer Employment Agreement.

 

4.           Agreements with registration rights:

 

a.            TCV Agreement.

 

Schedule 4.8         No Material Adverse Change.

 

1.           The transactions contemplated by the following:

 

a.            TCV Agreement.

 

b.            Cramer Employment Agreement.

 

Schedule 4.14       Labor Matters.

 

1.           The following agreements:

 

a.            Cramer Employment Agreement.

 

Schedule 4.19       Brokers and Finders.

 

1.           The following agreements:

 

a.            Letter Agreement, dated September 11, 2017, between TheStreet,
Inc. and Lake Street Capital Markets, LLC.

 

b.            Letter Agreement, dated November 7, 2017, between TheStreet, Inc.
and B. Riley FBR, Inc.

 

Schedule 4.21       Transactions with Affiliates.

 

1.           The transactions contemplated by the following:

 

a.            Cramer Employment Agreement.

 



DS-2

 